DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-9 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "an actuator interfaced with the infrared time of flight sensor and operable to actuate the infrared time of flight sensor between first and second axes of alignment upon a rotational position of the first and second housing portions, the infrared time of flight sensor adjusting the scan field of view in response to the actuation at least in part by aligning the plural scan regions according to the first and second axes.”
Claims 10-16 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of " in response to the detecting, initiating an actuation to realign the infrared time of flight sensor with a second axis relative to the information handling system; and in response to the initiating, adapting the infrared time of flight sensor to monitor the second axis with a command sent by a processor of the information handling system to the infrared time of flight sensor.”
Claims 17-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of " an actuator interfaced with the substrate and the sensor, the actuator operable to slide the substrate to align the first surface with the infrared time of flight sensor when the sensor detects the first configuration and to align the second surface with the infrared time of flight sensor when the sensor detects the second configuration.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kamarshi et al. (Patent No. US 10,514,256 B1) discloses a vision system including multiple time of flight (ToF) cameras and a single illumination source.
Ette et al. (Patent No. US 10,071,706 B2) discloses a method for external operation of an actuator of a vehicle having an optical sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878